Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
 35 USC 101
With respect to withdrawal of the rejection of claims 1 – 2 and 4 -13, and 15- 20 under 35 U.S.C. 101, amended claims recite the aircraft flight line delivery milestone monitoring system includes at least one of an RFID location system or visual camera-based detection system configured to detect that the aircraft entered the paint hanger at the first time, the at least one input is a first input, method further includes receiving by the processor a second input from the aircraft flight line delivery monitoring system, the aircraft flight line delivery monitoring system configured to detect that the first aircraft left the paint hanger at the second time, method further comprises updating in real-time, by the processor, the aircraft flight line delivery schedule.
	Examiner finds that recitation of the additional elements including an RFID location system or visual camera-based detection system detecting entry and exist of the paint hanger, in cohort with the processor receiving input of the aircraft entering and leaving the paint hanger, and updating the schedules and milestones, integrates the abstract idea recited in the claim into a practical application. 
-35 USC 103
US Patent NO. 8, 560, 368 (Maity) discloses an automated constraint-based scheduler that uses condition-based information for use by large scale organization such as airlines to generate a schedule for a machine such as an airplane, a method for determining a schedule for a plurality of aircraft including receiving a set of milestones and scheduling constraints, and determining a schedule based on reducing a total costs, outputting the schedule, and generating works orders for completion of the milestones/tasks.
 	US Patent Pub 2001/0032119 ( Sinex) teaches generating a network flow chart. 
US Patent Pub. No. 2020/0074411 (Hughes) teaches receiving a set of costs and determining a cost for each aircraft based on the network flow chart and set of costs. 
	US Pub. No. 20100217640 (Nichols) teaches determining costs for a plurality of different orderings of milestones, and updating the schedule in response to a trigger event to produce an updated version of the schedule, and transmitting to the output device a change notification.
	Cindy Wall, Boeing Frontiers, Vol 02, Issue 10, Airplane Delivery Centers strive for perfection, March 2004, teaches milestones for aircraft flight line delivery. 
George Q. Huang · Y. F. Zhang · X. Chen · Stephen T. Newman , RFID-enabled real-time wireless manufacturing for adaptive assembly planning and control, J Intell Manuf (2008) 19:701–713 Published online: 20 June 2008 © Springer Science+Business Media, LLC 2008, teaches the technique of using RFID by product manufacturers and suppliers to provide real-time tracking.
 	The  prior art does not; however, present a rationale, teaching or suggestion ,  “that the aircraft flight line delivery milestone monitoring system includes at least one of an RFID location system or a visual camera-based detection system configured to detect that the first aircraft entered the paint hanger at the first time, the at least one input is a first input, the method further includes receiving, by the processor, a second input from an aircraft flight line delivery milestone monitoring system, the aircraft flight line delivery milestone monitoring system is configured to detect that the first aircraft left the paint hanger at a second time, the second input is indicative that the first aircraft left the paint hanger at the second time, the method further comprises updating in real-time, by the processor, the aircraft flight line delivery schedule in response to determining that the first aircraft left the paint hanger at the second time to produce the updated version of the aircraft flight line delivery schedule, the set of milestones includes a paint milestone, and the painting milestone is completed during a duration between the first time and the second time,” within the context of the combination of limitations recited for systems and methods of determining an aircraft flight line delivery schedule for the flight line delivery of a plurality of aircraft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389. The examiner can normally be reached Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.L.Y./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628